     Case 1:19-cr-00387-ELR-CMS Document 83 Filed 09/24/20 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA                  *
                                          *

                                          *
      v.                                  *         1:19-CR-00387-ELR-CMS
                                          *
ELOY ZURITA, JR.,                         *
                                          *
             Defendant.                   *
                                          *
                                     _________

                                    ORDER
                                    _________

      This matter is before the Court for consideration of Magistrate Judge Catherine

M. Salinas’ Report and Recommendation (“R&R”) [Doc. 78] that Defendant’s

Motion to Suppress Evidence [Doc. 57] be denied. In the time period allotted for the

parties to object to the R&R, Defendant, by and through counsel, filed objections [Doc

81]. For the following reasons, the Court ADOPTS the R&R and OVERRULES

Defendant’s objections.

I. Standard of Review

      The district court reviewing an R&R “shall make a de novo determination of

those portions of the report or specified proposed finings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). If neither party objects, the district
      Case 1:19-cr-00387-ELR-CMS Document 83 Filed 09/24/20 Page 2 of 4




judge need only review the R&R for clear error and “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

Id. A party objecting to an R&R “must specifically identify those findings objected

to. Frivolous, conclusive, or general objections need not be considered by the district

court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (quoting

Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)) (internal quotation marks

omitted.). If there are no specific objections made to factual findings made by the

magistrate judge, there is no requirement that those findings be reviewed de novo.

Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th Cir. 1993). Absent objection, the

district court judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate [judge],” 28 U.S.C. § 636(b)(1)(C), and

may accept the recommendation if it is not clearly erroneous or contrary to the law.

Fed. R. Crim. P. 59. In accordance with 28 U.S.C. § 636(b)(1)(C), and Rule 59 of the

Federal Rules of Criminal Procedure, the Court has conducted a de novo review of

those portions of the R&R to which Defendant objects and has reviewed the remainder

of the R&R for plain error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir.

1983).

II. Discussion

      Defendant’s objections to the R&R are based on his contentions that there were

certain circumstances unknown to officers during an undercover drug transaction,


                                           2
      Case 1:19-cr-00387-ELR-CMS Document 83 Filed 09/24/20 Page 3 of 4




such as exactly who or how many drug couriers would be present [Doc. 81 at 1], and

that the arresting officers’ probable cause to arrest Defendant was based on the

officers’ observations of conduct imputed from Defendant’s companion to him. [Id.

at 1, 2.]

       The Court agrees with the Magistrate Judge that there was ample probable

cause for the officers’ reasonable belief that both, Defendant and his companion were

engaged in the trafficking of illegal drugs at the time of the arrests.

III. Conclusion

       After conducting a de novo review of those portions of the R&R to which

Defendant objects and reviewing the remainder of the R&R for plain error, this Court

finds that the Magistrate Judge’s factual and legal conclusions are correct.

Accordingly, the Court OVERRULES Defendant’s Objections [Doc. 81], ADOPTS

the R&R [Doc. 78] as the Opinion and Order of this Court, and DENIES Defendant’s

Motion to Suppress Evidence. [Doc 57].

       Defendant is directed to announce within twenty-one (21) days of this Order,

whether he intends to enter a plea or wishes to proceed to trial in this case.1




1
 This supersedes the Court’s prior directive for Defendant to make his trial/plea announcement by
September 25, 2020.

                                               3
Case 1:19-cr-00387-ELR-CMS Document 83 Filed 09/24/20 Page 4 of 4




SO ORDERED, this 24th day of September, 2020.


                             ______________________
                             Eleanor L. Ross
                             United States District Judge
                             Northern District of Georgia




                                4
